NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 16-4201
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                                     DUMAR COMBS,

                                         Appellant

                                       ____________

                 On Appeal from the United States District Court for the
                           Eastern District of Pennsylvania
                            (D.C. No. 2:15-cr-392-MSG-1)
                      District Judge: Hon. Mitchell S. Goldberg

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  December 14, 2017

            Before: CHAGARES, RESTREPO, and FISHER, Circuit Judges.

                                  (Filed: March 6, 2018)
                                      ____________

                                         OPINION
                                       ____________




       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
CHAGARES, Circuit Judge.

       Dumar Combs (“Combs”) appeals his judgment of conviction for possession of a

firearm and ammunition by a convicted felon in violation of 18 U.S.C. § 922(g)(1)

following a conditional guilty plea. Combs argues that the District Court erred in

denying his motion to suppress evidence. We will affirm.

                                                I.

       On the evening of February 26, 2015, Philadelphia police officers interviewed a

confidential informant (“the CI”). The CI told the officers that a group including Combs

had used Global Positioning System (“GPS”) trackers to commit robberies, burglaries,

and home invasions. Combs and his associates, according to the CI, were using a rented

silver Infiniti automobile with white out-of-state license plates, and after committing

crimes they would return to a house on the 5600 block of Belmar Street in Philadelphia to

sort through their ill-gotten gains. The CI identified the group’s next target as the owner

of an alcohol distributor. One of the officers, Detective Park, recognized the owner of the

alcohol distributor as his brother, Mr. Park.

       Detective Park called Mr. Park, who could not find a GPS device on his car.

According to the CI, who claimed to understand the methods used by Combs and his

associates, this meant that the robbers had removed the device and would strike that

evening. The CI was correct. When Mr. Park arrived at his home, he saw “a light

colored car screeching” away, and believed the burglars might still be inside. Appendix

(“App.”) 17. Pennsylvania state police officers arrived at Mr. Park’s house to find the

door forced open and the house ransacked. Mr. Park provided the Pennsylvania state

                                                2
police with a list of items that had been stolen, which included bottles and cases of

alcohol.

       In the early hours of February 27, 2015, the Philadelphia police officers drove up

to the 5600 block of Belmar Street, where they pulled over a silver Infiniti with white

Florida license plates. The officers ordered Combs, who had been driving the car, and his

passenger, Wudeeah Barber (“Barber”), to exit the car. Combs identified himself and

gave his address as 5637 Belmar Street (“Combs’ house”), located on the block where the

CI said the robbers would gather after robberies.

       One of the Philadelphia police officers told Barber that “she need[ed] to be

escorted to” the police station. App. 18. Barber responded that she could not go to the

police station because Combs’ four year old daughter was home alone at Combs’ house.

Combs and Barber were detained, while officers went to Combs’ house.

       Arriving at Combs’ house, the officers knocked and announced their presence, but

no one answered. The officers “surround[ed] the house because [they were] holding the

house for a search warrant” while another detective prepared the search warrant. App.

21. Detective Slobodian of the Philadelphia police department walked around the house

and observed that lights were on inside the house and music was playing. He and other

officers forced the door and entered the house to look for the four year old child. On the

first floor they observed in plain view unopened boxes of liquor as well as children’s

toys, and they smelled marijuana. Continuing to search the upstairs, Detective Slobodian

observed “a magazine and a firearm” sticking out of an open drawer in one of the

bedrooms. App. 57. The officers reported back to the detective preparing the warrant

                                             3
that they had observed the liquor when they searched the house for the child, and the

detective included that information in the search warrant application. Detective

Slobodian did not mention the gun to the detective preparing the search warrant until

after the search warrant was issued.

       Later, Philadelphia police obtained and executed a search warrant for Combs’

house. In the drawer of the upstairs bedroom, police recovered a handgun with 11 rounds

of ammunition and an extended magazine with 31 rounds of ammunition.

       Combs was charged with possession of a firearm and ammunition by a convicted

felon in violation of 18 U.S.C. § 922(g)(1). The District Court denied Combs’ motion to

suppress the handgun as the fruit of an illegal search.1 Combs subsequently entered a

conditional guilty plea under which he reserved the right to appeal from the District

Court’s denial of his motion to suppress. The District Court sentenced Combs to 31

months of imprisonment, and this appeal timely followed.

                                             II.2



1
  At the suppression hearing, the Government gave an extensive proffer of facts, to which
both the Government and Combs stipulated. Combs qualified one element of his
stipulation: while he conceded that, if called, the officers would testify that Barber said
Combs had a four year old daughter alone at home, he did not concede that Barber
actually said that before police entered Combs’ home. The District Court found the
officers’ proffered testimony credible, and found that Barber did, in fact, tell the officers
that a four year old child was alone in the house before she was taken to the police
station. On appeal, Combs does not challenge the content of the proffered evidence or
the District Court’s factual findings.
2
  The District Court exercised jurisdiction under 18 U.S.C. § 3231. We exercise
jurisdiction under 28 U.S.C. § 1291. We review the denial of a motion to suppress for
clear error as to the underlying facts, but exercise plenary review over questions of law.
United States v. Givan, 320 F.3d 452, 458 (3d Cir. 2003).
                                              4
       On appeal, Combs argues that Detective Slobodian violated his Fourth

Amendment rights by entering his home before obtaining a search warrant, and therefore

that the firearm first observed in that initial entry must be suppressed. Combs argues that

the exigent circumstances exception does not apply because the Philadelphia police

officers manufactured the exigency by wrongfully detaining Combs and Barber. The

Government responds that the search was lawful and, regardless, the search warrant

provided an independent source for discovering the firearm. We have considered

Combs’ arguments and for the reasons set forth below, we will affirm.

       The Fourth Amendment prohibits unreasonable searches of a person’s home, and

warrantless entry into a person’s home is “unreasonable per se” absent a few

“exceptions.” United States v. Stabile, 633 F.3d 219, 230 (3d Cir. 2011) (citing Payton v.

New York, 445 U.S. 573, 586 (1980)). Ordinarily, evidence discovered or seized in an

unlawful search must be suppressed. See Murray v. United States, 487 U.S. 533, 536–37

(1988). Under the “independent source” doctrine, however, a court need not suppress

“evidence initially discovered during, or as a consequence of, an unlawful search, but

later obtained independently from activities untainted by the illegality.” Id. at 537. Thus,

when police search a home pursuant to a warrant obtained after a warrantless search,

evidence obtained pursuant to the warrant need not be suppressed so long as: (1) a

neutral magistrate would still have issued the warrant “even if not presented with

information that had been obtained during [the] unlawful search;” and (2) the first,

illegal, search did not prompt the officers to obtain the search warrant. United States v.



                                             5
Herrold, 962 F.2d 1131, 1144 (3d Cir. 1992); see Stabile, 633 F.3d at 243; United States

v. Perez, 280 F.3d 318, 339 (3d Cir. 2002). Both prongs are satisfied here.

       A neutral magistrate may issue a warrant to search a home and seize evidence

when probable cause justified the search. See United States v. Stearn, 597 F.3d 540, 554

(3d Cir. 2010). Probable cause to search a home exists when the facts demonstrate a

“fair probability” that evidence of a crime can be found in the home. Id. (quoting Illinois

v. Gates, 462 U.S. 213, 238 (1983)). Determinations of probable cause are fact-specific,

and “turn[] on the assessment of probabilities in particular factual contexts.” Gates, 462

U.S. at 232.

       An informant’s tip is sufficient to establish probable cause “when facts

demonstrating both the informant’s basis of knowledge and his credibility are specified in

the officer’s affidavit.” United States v. Bush, 647 F.2d 357, 362 (3d Cir. 1981); see

Spinelli v. United States, 393 U.S. 410, 413 (1969); Aguilar v. Texas, 378 U.S. 108, 114

(1964). An informant’s tip, by itself, may be sufficient to support probable cause when

“the tip was corroborated in significant part by independent police investigation.” Stearn,

597 F.3d at 556–58; see Gates, 462 U.S. at 245; Bush, 647 F.2d at 362.

       As for the first prong of the independent source test, the warrant application

contained two pieces of information learned during Detective Slobodian’s initial search:

the presence of crates of alcohol and the smell of marijuana. Even without that

information, the warrant application presented the magistrate with an ample basis for

probable cause to search Combs’ house. The warrant application included the CI’s tip

that Combs was involved in a string of robberies and that he used his home as a post-

                                             6
crime rendezvous point. The CI’s tip was reliable because other aspects of his tip — that

Mr. Park would be robbed, that Combs drove a silver Infiniti with white, out-of-state

license plates, and that Combs would return to the 5600 block of Belmar Street after the

robbery — had been independently corroborated. Therefore, his identification of Combs

as the perpetrator of the robbery of Mr. Park’s home, and of Combs’ house as a location

which would contain evidence of that crime, was sufficiently reliable to establish

probable cause. See, e.g., Gates, 462 U.S. at 245; Stearn, 597 F.3d at 556–58.

       As for the second prong, law enforcement had planned to search Combs’ house

before Detective Slobodian’s initial entry. Before Detective Slobodian entered the home,

an officer was already “in the process of preparing” a search warrant. App. 21.

Moreover, given the corroborated tip that identified Combs’ house as the rendezvous

point of a home invasion committed by Combs earlier that night, “it seems impossible

that the police would not have applied for a warrant to search” Combs’ house. See

United States v. Price, 558 F.3d 270, 282 (3d Cir. 2009).

       Both prongs of the independent source test are met here, and the District Court

correctly held that the evidence Combs seeks to suppress was discovered and seized

pursuant to an independent source — the valid warrant. Thus, even assuming that the

Detective Slobodian’s initial search was unlawful, the District Court did not err in

denying Combs’ motion to suppress because the independent source doctrine provided an

exception to the exclusionary rule.

                                            III.

       For the foregoing reasons, we will affirm the judgment of the District Court.

                                             7